DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: “[0040] For example, in FIG. 7, field lens 710 is placed in the path of return pulses traveling from mirror 706 to fiber 710”. Both field lens and fiber is named 710 whereas drawings shows field lens is 708.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1-2,6-9,11,13,14-15,19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070188735 A1 (Braunecker et al.) in view of US 5504731 A (Lee et al.).
Claim1, Braunecker teaches a light detection and ranging (LiDAR) system comprising: 
               a light source configured to generate a pulse signal from the LiDAR system (Fig. 3 , [0027]  Parallel to this received beam path, however, the arrangement is also used, according to the invention, for emission of the measuring radiation ES used for the measurement. For the production thereof, a pump light source 9 emits light which is collimated by a third lens 8c and input via the beam splitter 10 and the first lens 8a into the fibre laser.); 
                  a field lens positioned along the optical receive path, wherein the field lens is configured to redirect the returned light pulse ([0027] FIG. 3 Incident radiation S is fed via the UV filter component 1, ZnSe plate 2 with the lens structure 2a and the IR filter component 4.); 
                   a fiber having a receiving end configured to receive the returned light pulse from the field lens along the optical receive path ([0027] FIG. 3 describes the schematic diagram of a first embodiment according to the invention, with the filter steps shown in FIG. 1 and FIG. 2. Incident radiation S is fed via the UV filter component 1, ZnSe plate 2 with the lens structure 2a and the IR filter component 4. After passing through this IR filter component 4, the radiation is input either into the multimodal part of the fibre (case A) or via a microlens 5 into the active fibre core 6a for postamplification of intensity (case B).); and 
                  a light detector configured to receive the returned light pulse from an end of the fiber opposite the receiving end ([0027] FIG. 3 In the multimodal structure, the received radiation S is passed through the fibre laser and finally passed via a first lens 8a, a dichroic beam splitter 10, the narrowband filter component 7 and a second lens 8b onto the sensor 11. Parallel to this received beam path, however, the arrangement is also used, according to the invention, for 

Braunecker fails but Lee teaches one or more mirrors configured to steer a returned light pulse associated with the transmitted pulse signal along an optical receive path (FIGS. 5A and 5B, Col. 6 line 5-16, In accordance with the invention, the imaging lens 54 is provided to minimize beam walk-off and resulting DC-offset in the track error-signal during remote track selection operations. The imaging lens 54 preferably "images" the galvo mirror 49 (and incident laser beam) at the front focal point 60 of the objective lens 38. Optically, this moves the mirror 49 to the focal point 60 and the incident beam thus passes through the focal point regardless of the angle of the reflected beam. The incident beam can therefore undergo relatively large angular excursions, as required for fine track-seeking, without causing an error in the output of the beam Mirrors teaches (Because mirrors do not usually absorb much light, most of the light is redirected upon contact with the mirror and the object's overall quality is usually preserved in the new image.).


                      Claim 2, Braunecker as modified in view of Lee teaches the LiDAR system of claim 1. Lee teaches wherein the field lens is configured to reduce walk-off error associated with the one or more mirrors (Col. 6 line 5-13, FIGS. 5A and 5B  In accordance with the invention, the imaging lens 54 is provided to minimize beam walk-off and resulting DC-offset in the track error-signal during remote track selection operations. The imaging lens 54 preferably "images" the galvo mirror 49 (and incident laser beam) at the front focal point 60 of the objective lens 38. Optically, this moves the mirror 49 to the focal point 60 and the incident beam thus passes through the focal point regardless of the angle of the reflected beam.)
                     It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Braunecker and Lee because Lee teaches walk-off error can be minimized (Col. 6 line 5-6, FIGS. 5A and 5B In accordance with the invention, the imaging lens 54 is provided to minimize beam walk-off and resulting DC-offset in the track error-signal during remote track selection operations..


                      Claim 6, Braunecker as modified in view of Lee teaches the LiDAR system of claim 1. Braunecker teaches the LIDAR system further comprising: one or more lenses between and the end of the fiber opposite the receiving end and the light detector ([0027] FIG. 3. In the multimodal structure, the received radiation S is passed through the fibre laser and finally passed via a first lens 8a, a dichroic beam splitter 10, the narrowband filter component 7 and a second lens 8b onto the sensor 11.).

                         Claim 7, Braunecker as modified in view of Lee teaches the LiDAR system of claim 6 further comprising: an optical filter between at least one of the one or more lenses and the light detector ([0027] FIG. 3. In the multimodal structure, the received radiation S is passed through the fibre laser and finally passed via a first lens 8a, a dichroic beam splitter 10, the narrowband filter component 7 and a second lens 8b onto the sensor 11.).
                         Claim 8, Braunecker as modified in view of Lee teaches the LiDAR system of claim 7. Braunecker teaches wherein the optical filter is a bandpass filter with a pass band encompassing the frequency of the pulse signal ([0027] FIG. 3. In the multimodal structure, the received radiation S is passed through the fibre laser and finally passed via a first lens 8a, a dichroic beam splitter 10, the narrowband filter component 7 and a second lens 8b onto the sensor 11.).
                 Claim 9, Braunecker as modified in view of Lee teaches the LiDAR system of claim 6. Braunecker teaches wherein the one or more lenses include a first aspherical lens and a 

Claim 11, Braunecker as modified in view of Lee teaches the LiDAR system of claim 1. Braunecker teaches wherein the light detector is placed onto an end facet of the fiber ([0027] FIG. 3 In the multimodal structure, the received radiation S is passed through the fibre laser and finally passed via a first lens 8a, a dichroic beam splitter 10, the narrowband filter component 7 and a second lens 8b onto the sensor 11.).
Claim13, Braunecker as modified in view of Lee teaches the LiDAR system of claim 1. Braunecker teaches wherein the field lens is a part of a field lens group, wherein the field lens group is positioned along the optical receive path, and wherein the field lens group is configured to redirect the returned light pulse ([0027] FIG. 3. Incident radiation S is fed via the UV filter component 1, ZnSe plate 2 with the lens structure 2a and the IR filter component 4. After passing through this IR filter component 4, the radiation is input either into the multimodal part of the fibre (case A) or via a microlens 5 into the active fibre core 6a for postamplification of intensity (case B).).


   Claim 14, Braunecker teaches a method, comprising: 
Fig. 3 , [0027]  Parallel to this received beam path, however, the arrangement is also used, according to the invention, for emission of the measuring radiation ES used for the measurement. For the production thereof, a pump light source 9 emits light which is collimated by a third lens 8c and input via the beam splitter 10 and the first lens 8a into the fibre laser.);

                        redirecting, using a field lens positioned along the optical receive path, the returned light pulse ([0027] FIG. 3 describes the schematic diagram of a first embodiment according to the invention, with the filter steps shown in FIG. 1 and FIG. 2. Incident radiation S is fed via the UV filter component 1, ZnSe plate 2 with the lens structure 2a and the IR filter component 4.) ;                      

                 receiving, using a receiving end of a fiber, the returned light pulse from the field lens along the optical receive path ([0027] FIG. 3 Incident radiation S is fed via the UV filter component 1, ZnSe plate 2 with the lens structure 2a and the IR filter component 4. After passing through this IR filter component 4, the radiation is input either into the multimodal part of the fibre (case A) or via a microlens 5 into the active fibre core 6a for postamplification of intensity (case B).);  
                          and receiving, using a light detector, the returned light pulse from an end of the fiber opposite the receiving end ([0027] FIG. 3 In the multimodal structure, the received 
Braunecker fails but Lee teaches steering, using one or more mirrors, a returned light pulse associated with the transmitted pulse signal along an optical receive path (FIGS. 5A and 5B, Col. 6 line 5-16, In accordance with the invention, the imaging lens 54 is provided to minimize beam walk-off and resulting DC-offset in the track error-signal during remote track selection operations. The imaging lens 54 preferably "images" the galvo mirror 49 (and incident laser beam) at the front focal point 60 of the objective lens 38. Optically, this moves the mirror 49 to the focal point 60 and the incident beam thus passes through the focal point regardless of the angle of the reflected beam. The incident beam can therefore undergo relatively large angular excursions, as required for fine track-seeking, without causing an error in the output of the beam position sensor.).It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Braunecker and Lee and combine one or more mirrors because teaching reference Mirrors teaches (Because mirrors do not usually absorb much light, most of the light is redirected upon contact with the mirror and the object's overall quality is usually preserved in the new image.).
            Claim 15, Braunecker as modified in view of Lee teaches the method of claim 14. Lee teaches wherein the field lens is configured to reduce walk-off error associated with the one or more mirrors (Col. 6 line 5-13, FIGS. 5A and 5B  In accordance with the invention, the imaging lens 54 is provided to minimize beam walk-off and resulting DC-offset in the track error-signal during remote track selection operations. The imaging lens 54 preferably "images" the galvo mirror 49 (and incident laser beam) at the front focal point 60 of the objective lens 38. 
                     It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Braunecker and Lee because Lee teaches walk-off error can be minimized (Col. 6 line 5-6, FIGS. 5A and 5B In accordance with the invention, the imaging lens 54 is provided to minimize beam walk-off and resulting DC-offset in the track error-signal during remote track selection operations..
Claim 19, Braunecker as modified in view of Lee teaches the method of claim 14. Braunecker teaches the LIDAR system further comprising: positioning one or more lenses between and the end of the fiber opposite the receiving end and the light detector ([0027] FIG. 3 In the multimodal structure, the received radiation S is passed through the fibre laser and finally passed via a first lens 8a, a dichroic beam splitter 10, the narrowband filter component 7 and a second lens 8b onto the sensor 11.).
Claim 20, Braunecker as modified in view of Lee teaches the method of claim 19. Braunecker teaches the LIDAR system further comprising: positioning an optical filter between at least one of the one or more lenses and the light detector ([0027] FIG. 3. In the multimodal structure, the received radiation S is passed through the fibre laser and finally passed via a first lens 8a, a dichroic beam splitter 10, the narrowband filter component 7 and a second lens 8b onto the sensor 11.).

Claim 3-4, 12, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070188735 A1 (Braunecker et al.) in view of US 5504731 A (Lee et al.) further in view of US 5006721 A (Cameron et al).                           

                       Claim 3, Braunecker as modified in view of Lee teaches the LiDAR system of claim 1. Braunecker as modified in view of Lee fails but Cameron teaches wherein the one or more mirrors include a polygon mirror configured to rotate (Col. 5, line 18-22, Fig.4, The receive optics are focused to receive diffuse light from the spot on the object 12 illuminated by the transmitted beam 32 that is reflected off the tilting mirror 48 onto the adjacent facet of the polygon 44 and then reflected by the folding mirror 56.). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Braunecker and Lee and Cameron and modify the Lidar system such that the mirror is a polygon mirror because teaching reference   Laser damage threshold – Galvo Mirror vs Polygon mirror teaches (Polygon mirrors rotate at a constant speed so there is no need to lighten them.  The high mass of a metal polygon is actually a benefit for speed stability (accuracy).  An aluminum or copper polygon conducts heat much better than a silicon galvo mirror.  The substantial metal polygon pulls heat rapidly from the facet coatings to keep them cool.  Polygon scanners are inherently far superior to galvo scanners for laser damage threshold.  Therefore, polygon scanners are more durable with high power densities.)

                       Claim 4, Braunecker as modified in view of Lee further in view of Cameron teaches the LiDAR system of claim 3. Cameron teaches wherein the polygon mirror is also configured to direct the transmitted pulse signal from the LiDAR system (Col. 5, line 7-10, Fig. 4, The transmitted beam 32 is reflected off the rotating mirror 44 onto a tilting mirror 48 which is mounted to a galvanometer servo motor 50. The axis of the tilting mirror is orthogonal to that of the polygon mirror 44.). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Braunecker and Lee and Cameron and modify the Lidar system wherein the polygon mirror is also configured to direct the transmitted pulse signal from the LiDAR system because teaching reference   Laser damage threshold – Galvo Mirror vs Polygon mirror teaches (Polygon scanners have been used in LIDAR systems for over 30 years. The large aperture, wide scan angle (up to 120 degrees), linear scan speed, and high scan rate of polygon scanners has provided long range and high resolution for airborne, mobile and maritime LIDAR systems.).
          Claim 12, Braunecker as modified in view of Lee teaches the LiDAR system of claim 1. Braunecker fails but Cameron teaches wherein the light detector is an avalanche photodiode (Col. 6, line 41-42, The photodiode which may be, for example, an avalanche photodiode 64,). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Braunecker and Lee and Cameron and modify the light detector to be an avalanche photodiode because it has a greater level of sensitivity.

Claim16, Braunecker as modified in view of Lee teaches the method of claim 14.     Braunecker as modified in view of Lee fails but Cameron teaches wherein the one or more mirrors include a polygon mirror configured to rotate (Col. 5, line 18-22, Fig. 4, The receive optics are focused to receive diffuse light from the spot on the object 12 illuminated by the transmitted beam 32 that is reflected off the tilting mirror 48 onto the adjacent facet of Laser damage threshold – Galvo Mirror vs Polygon mirror teaches (Polygon mirrors rotate at a constant speed so there is no need to lighten them.  The high mass of a metal polygon is actually a benefit for speed stability (accuracy).  An aluminum or copper polygon conducts heat much better than a silicon galvo mirror.  The substantial metal polygon pulls heat rapidly from the facet coatings to keep them cool.  Polygon scanners are inherently far superior to galvo scanners for laser damage threshold.  Therefore, polygon scanners are more durable with high power densities.).
Claim 17, Braunecker as modified in view of Lee further in view of Cameron teaches the method of claim 16. Cameron teaches wherein the polygon mirror is also configured to direct the transmitted pulse signal from the LiDAR system (Col. 5, line 7-10, Fig. 4, The transmitted beam 32 is reflected off the rotating mirror 44 onto a tilting mirror 48 which is mounted to a galvanometer servo motor 50. The axis of the tilting mirror is orthogonal to that of the polygon mirror 44.). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Braunecker and Lee and Cameron and modify the Lidar system wherein the polygon mirror is also configured to direct the transmitted pulse signal from the LiDAR system because teaching reference   Laser damage threshold – Galvo Mirror vs Polygon mirror teaches (Polygon scanners have been used in LIDAR systems for over 30 years. The large aperture, wide scan angle (up to 120 degrees), linear scan speed, and high scan rate of polygon scanners has provided long range and high resolution for airborne, mobile and maritime LIDAR systems.).

Claim 5, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070188735 A1 (Braunecker et al.) in view of US 5504731 A (Lee et al.) further in view of US 9989629 B1(LaChapelle).
                Claim 5, Braunecker as modified in view of Lee teaches the LiDAR system of claim 1. Braunecker as modified in view of Lee fails but LaChapelle teaches wherein the one or more mirrors include a parabolic mirror (Col. 11, line 11-16, As another example, the LIDAR system 100 may include one or more flat mirrors or curved mirrors (e.g., concave, convex, or parabolic mirrors) to steer or focus the output beam 125 or the input beam 135. For example, the LIDAR system 100 may include an off-axis parabolic mirror to focus the input beam 135 onto an active region of receiver 140). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Braunecker and Lee and LaChapelle and modify the Lidar system such that the one or more mirrors include a parabolic mirror because teaching reference Parabolic Mirror: How It Works & Types (w/ Examples) teaches (The geometry of a parabola makes it a particularly good choice for applications where you need to focus light waves on a single location. The parabolic shape is such that incident parallel rays will converge at a single focal point no matter where on the surface of the mirror they actually strike. This is why the parabolic mirror is the key component of a reflecting telescope along with many other devices designed to focus light.).
Claim 18, Braunecker as modified in view of Lee teaches the method of claim 14. Braunecker as modified in view of Lee fails but LaChapelle teaches wherein the one or more mirrors include a parabolic mirror (Col. 11, line 11-16, As another example, the LIDAR system 100 may include one or more flat mirrors or curved mirrors (e.g., concave, 125 or the input beam 135. For example, the LIDAR system 100 may include an off-axis parabolic mirror to focus the input beam 135 onto an active region of receiver 140). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Braunecker and Lee and LaChapelle and modify the Lidar system such that the one or more mirrors include a parabolic mirror because teaching reference Parabolic Mirror: How It Works & Types (w/ Examples) teaches (The geometry of a parabola makes it a particularly good choice for applications where you need to focus light waves on a single location. The parabolic shape is such that incident parallel rays will converge at a single focal point no matter where on the surface of the mirror they actually strike. This is why the parabolic mirror is the key component of a reflecting telescope along with many other devices designed to focus light.).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070188735 A1 (Braunecker et al.) in view of US 5504731 A (Lee et al.) further in view of US 9465175 B2 (Shi et al.).
                     Claim 10, Braunecker as modified in view of Lee teaches the LiDAR system of claim 9. Braunecker teaches two lenses and a  filter on the receive path but Braunecker as modified in view of Lee  fails to explicitly teach wherein a first multi-layer bandpass film is deposited on a plano surface of the first aspherical lens, and wherein a second multi-layer bandpass film is deposited on a plano surface of the second aspherical lens. However Shi teaches lens disposed in multi-layer bandpass filters (Col.9 line 44-56, an integrated optical Mux/DeMux device may include a double-polished substrate, an anti-reflection film, a first filter, a second 





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDA NASER whose telephone number is (571)272-5233. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMANTHA K NICKERSON/Primary Examiner, Art Unit 3645